Citation Nr: 9901818	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  96-40 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from November 1965 to November 
1967.


FINDINGS OF FACT

1.  The veterans PTSD results in definite, but no more than 
definite, social and industrial impairment as contemplated by 
the applicable rating criteria in effect prior to November 7, 
1996.

2.  Under the applicable rating criteria effective November 
7, 1996, the veterans PTSD results in no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.7, 4.130, Diagnostic Codes 9400 
and 9411 (1998), 4.132, Diagnostic Codes 9400 and 9411 
(effective from February 3, 1988 to November 6, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background.  The Board of Veterans Appeals (Board) notes 
that the claim is well grounded and adequately developed.  
38 U.S.C.A. § 5107(a); Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule recognizes that a veterans disability 
evaluation may require reratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  38 
C.F.R. § 4.1.

A review of the history of this disability shows that the 
veteran was originally granted service connection for PTSD, 
evaluated as 30 percent disabling, in a rating decision of 
May 1996, based on Department of Veterans Affairs (VA) 
medical examination, and VA medical records.  

A VA hospital summary from November 1994 reflects that the 
veteran was admitted at this time for suicidal ideation and 
depression.  During this admission, the veterans depression 
improved and it was recommended that he obtain treatment at 
the addiction treatment unit (ATU) or a related substance 
abuse clinic.  The diagnosis included major depression, and 
alcohol and cocaine dependence in full early remission.  The 
veteran had a global assessment of functioning (GAF) scale 
score of 35.  

January 1995 VA outpatient records reveal that the veteran 
was severely depressed.  It was also noted that he had taken 
approximately six of his mothers pills and that he could not 
identify what these pills were for.  He further reported that 
he had been admitted to the VA hospital several weeks 
earlier.  The assessment at this time was suicidal gesture 
and major depression.  

January 1995 hospital records from the County of San 
Bernardino Medical Center reveal that the veteran was 
transferred to this facility because there were no beds 
available at the VA hospital.  On admission, the veteran was 
noted to be withdrawn and his mood depressed.  He was 
initiated on various treatment modalities.  The following 
day, he had suicidal thoughts and it was learned that the 
veteran had a history of substance abuse.  Two days later, 
the veteran was discharged with a brighter affect and a 
diagnosis which was noted to include major recurrent 
depression with psychotic features, and a then-current GAF of 
55.

A VA hospital summary from November 1995 indicates that the 
veteran was admitted for polysubstance abuse and major 
depression with suicidal ideation.  The specific reasons for 
admission were noted as alcohol, cocaine, speed, and tobacco 
abuse, marital conflict and abuse, and antisocial behavior.  
The veterans then-current GAF score was 50-60, and during 
the previous year, it was noted to be 40-50.  During this 
admission, the veteran participated in the ATU program 
including group therapy.  The veteran was discharged with an 
indication that he could return to his usual occupation and 
with a good prognosis. 

VA outpatient records reflect that the veteran regularly 
participated in a weekly PTSD group from January to September 
1996.

VA psychological examination in the middle of March 1996 
revealed that the veteran was separated from his family and 
living in halfway housing in San Bernardino, California.  He 
reportedly had not worked since 1995 and indicated that he 
was on disability for problems related to substance abuse.  
During service, the veteran reported that he was exposed to 
life-threatening combat situations, and related a number of 
stressors he was exposed to while in Vietnam.  The veteran 
was the recipient of the Bronze Star and Combat Infantryman 
Badge.  The veteran had two years of course work beyond high 
school at Brooklyn College following his discharge from the 
service.  Since that time, he had held approximately 20 
different positions, including assistant controller, 
accountant, account executive and mortgage banker.  He 
reported having strained and distant relationships with 
coworkers and supervisors over the years, although he 
received good performance evaluations.  He would continually 
feel alienated from others and was fired most recently 
because of problems associated with addiction.  He indicated 
that he had been disabled since 1995.  He was currently 
separated from his spouse as a result of his addiction and 
psychological abuse of family members.  There was no current 
contact with his children and he only kept in contact with 
his spouse over the telephone.  He denied having any close 
friends.  He did note that he volunteered his time at an 
addictions recovery program and that his daily activities 
consisted of volunteer work and group therapy for his own 
recovery.

At the time of this evaluation, the veteran reported 
experiencing intrusive thoughts and recurrent nightmares at 
the rate of several times per week.  He also indicated that 
he experienced flashbacks slightly less than nightmares and 
intense distress at exposure to events associated with 
Vietnam.  The veteran reported diminished interest in 
significant activities, a restricted range of affect, and 
feelings of detachment or estrangement from others.  The 
veteran did express great love for his estranged wife and 
children.  The veteran also indicated that he experienced 
sleep disturbance, irritability or outbursts of anger, an 
exaggerated startle response, and hypervigilance.  

At the time of this evaluation, the veterans demeanor was 
described as initially guarded but quickly cooperative and 
pleasant.  The veteran was emotional when discussing Vietnam.  
He displayed a full range of affect.  His mood was noted to 
be congruent with affect.  The veteran reported that his 
depression had lifted.  PTSD was diagnosed.  His symptoms 
were noted to have ranged from moderate to severe and at this 
time were described as severe.  The diagnostic impression 
consisted of chronic PTSD, alcohol and cocaine dependence in 
early full remission, and history of major depressive 
disorder.  The examiner provided a GAF at this time of 50.

A March 1996 VA social and industrial survey was conducted 
almost two weeks later and revealed much of the same history 
that was noted in the earlier March 1996 evaluation.  The 
veteran reported that he continued to experience nightmares 
of his Vietnam experiences three to four times per week, 
intrusive thoughts of combat on a daily basis, an exaggerated 
startle response, hypervigilance, and a sense of detachment 
from others.  His interpersonal relationships, especially 
with his family, continued to be strained.  The impression 
was that the veteran suffered from PTSD as evidenced by 
recurrent and intrusive thoughts, feelings of detachment or 
estrangement, restricted affect, sleep disturbance, 
irritability, difficulty concentrating, and hypervigilance.  
As a result of the severity of these symptoms which were 
found to be consistent with a current GAF of 50, it was 
believed that the veteran was not capable of meeting the 
demands of employment at this time.  He was encouraged to 
continue his recovery and participation in groups.

Several days later, a March 1996 VA PTSD examination revealed 
that the veteran was still separated from his spouse and 
living in a housing program which was apparently part of the 
Alcohol Treatment Unit.  The history provided was consistent 
with the history originally related in the two earlier March 
1996 evaluations.  It was noted that the veterans major area 
of study during college was history but that he took a lot of 
accounting courses.  The veteran indicated that he had been 
separated from his spouse in the previous few months because 
of his being involved in the recovery program for 
polysubstance abuse.  After citing the veterans stressors 
from Vietnam, the examiner noted that the veterans chief 
complaints were anger, depression with suicidal ideation, 
feelings of guilt, isolation, lack of emotion and distrust.  
The veteran further reported recurrent and intrusive 
distressing recollections and weekly nightmares.  He also 
noted avoidance behavior and difficulty showing emotion 
toward others, and complained of anger, insomnia, 
irritability, hypervigilance, and startle response.  While he 
indicated that his social life had been minimal in the past, 
he noted that he was working on it, that he was participating 
in a PTSD group associated with the ATU, and that he was 
making friends with the Vietnam veterans.  

Mental status examination revealed that the veteran was 
cooperative but that his mood was sad.  The veteran denied 
delusions, hallucination, or ideas of reference.  Insight and 
judgment were noted to be grossly intact.  The diagnosis was 
PTSD and polysubstance abuse in remission.  The veterans GAF 
scale score for the current and last year was indicated to be 
60.  A GAF score of 51 to 60 reflects an assessment of 
moderate difficulty in social, occupational, or school 
functioning.  DSM-IV, as cited in Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995).

June 1996 written statements from the veterans spouse and 
daughter reflect the veterans irritability over the years 
and how the veteran was still very isolated, withdrawn and 
angry.

VA outpatient records for the period of June to September 
1996 reflect treatment for polysubstance abuse in June 1996.  
An ATU progress note in July 1996 reflects that the veteran 
was still being treated for polysubstance dependence and 
dysthymic disorder, and that he was due to return to work in 
September 1996.  

At his personal hearing in July 1997, the veteran testified 
that he had held approximately 20 to 25 different positions 
over the years and that this related to his inability to fit 
in and relate to people.  He was currently employed and had 
held this position since February 1997.  He was not able to 
exhibit a lot of emotion toward his children and was also 
unable to form close work relationships.  His most recent 
treatment was with the ATU at the Loma Linda, California VA 
medical cente.  This was a nine month program dealing with 
addictions.  The veteran indicated that he hardly ever had a 
full nights sleep and had poor concentration.  He also 
reported daily flashbacks and that he was experiencing 
depression.  At the time of this hearing, the veteran 
reported that he was receiving group outpatient treatment for 
his condition at the rate of twice a month.  The veteran 
noted that his current position was the fourth he had held 
since he got out of treatment in October 1996.  The veteran 
was currently living with his family in a rented house, and 
was discharged from the PTSD program in October 1996.  In 
regards to his prior mental condition, the veteran noted that 
 it wasnt fun where I was mentally.  He also indicated 
that there were no medical records since September 1996 with 
the possible exception of records relating to his discharge 
from the ATU program in October 1996.

The record reflects that a request by the RO for additional 
VA records for the period of September 1996 to June 1997 
produced a response from the Loma Linda VA medical center 
that there were no additional records.

Rating Criteria and Analysis.  The veterans service-
connected PTSD has been evaluated as 30 percent disabling 
pursuant to 38 C.F.R. § 4.132, Diagnostic Code 9411, under 
the old rating criteria for neuropsychiatric disabilities 
(effective prior to November 7, 1996), and also under the 
new criteria for neuropsychiatric disabilities which took 
effect during the pendency of this appeal (on November 7, 
1996).  61 Fed. Reg. 52,695 (October 8, 1996).

Prior to November 7, 1996, the VA Schedule for Rating 
Disabilities called for the following rating levels with 
respect to psychoneurotic disorders:

	100% - The attitudes of all contacts except the most 
intimate are so adversely affected as to result in 
virtual isolation in the community.  Totally incapaci-
tating psychoneurotic, symptoms bordering on gross 
repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound 
retreat from mature behavior.  Demonstrably unable to 
obtain or retain employment.

	70% - Ability to establish and maintain effective or 
favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.

	50% - Ability to establish or maintain effective or 
favorable relationships with people is considerably 
impaired.  By reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial 
impairment.

30% - Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people.  The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Words such as "mild", "considerable" and "severe" were not 
defined in the VA Schedule for Rating Disabilities.  However, 
the regulations have stipulated that rather than applying a 
mechanical formula, the Board must evaluate all of the evi-
dence to the end that its decisions are "equitable and just".  
38 C.F.R. 4.6 (1997). 

Additionally, in a precedent opinion dated November 9, 1993, 
the General Counsel of the VA concluded that definite is 
to be construed as distinct, unambiguous, and moderately 
large in degree.  It represents a degree of social and 
industrial inadaptability that is more than moderate but 
less than rather large.  VAOPGCPREC 9-93 (O.G.C. Prec. 9-
93); 57 Fed. Reg. 4753 (1994).  The VA General Counsel 
further construed the term considerable to mean rather 
large in extent or degree.  See VAOPGCPREC 9-93 (O.G.C. 
Prec. 9-93); 57 Fed. Reg. 4753 (1994). 

The VA Schedule of Ratings for Mental Disorders, 38 C.F.R. 
§ 4.132, , was amended and redesignated as 38 C.F.R. § 4.130, 
effective November 7, 1996.  Under the new regulation, the 
evaluation criteria have substantially changed, focusing on 
the individual symptoms as manifested throughout the record, 
rather than on medical opinions characterizing overall social 
and industrial impairment as mild, definite, considerable, 
severe, or total.

The purpose of the 1996 change in the VA Schedule for Rating 
Disabilities was to update the portion of the rating schedule 
addressing mental disorders, ensure that it used current 
medical terminology and unambiguous criteria, and to reflect 
medical advances.  61 Fed. Reg. 52,695 (October 8, 1996).  On 
and after November 7, 1996, the pertinent provisions read as 
follows:

	100% - Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes 
or communication; persistent delusions of 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own 
name.

	70% - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships.

	50% - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

30% - Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

Consistent with the decision of the Court in Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), the Board will discuss the 
veterans disability with consideration of the criteria 
effective both prior and subsequent to November 7, 1996.

The Boards review of the findings from the initial VA 
psychological evaluation reflects a diagnosis of a history of 
a major depressive disorder and alcohol and cocaine 
dependence in addition to the veterans symptoms of PTSD.  It 
was further noted that the veteran was physically separated 
from his family and that his symptoms were severe and 
interfered with his ability to function in day to day life.  
Consequently, a GAF of 50 was provided.  However, the March 
1996 VA PTSD examiner indicated that the veteran was 
separated from his family as a result of his participation in 
the ATU program, and further noted that the veteran was 
regularly participating in his PTSD group and had been making 
friends with the Vietnam veterans.  Thereafter, the record 
reflects that the veteran continued to participate in the ATU 
program until his discharge from the group in October 1996.  
The record does not reflect the existence of additional 
treatment records related to the veterans PTSD subsequent to 
September 1996, and neither the veteran nor his service 
representative have indicated or suggested the existence of 
more current treatment records (T. at p. 13).  

Thus, while the Board notes the representatives assertion in 
his informal hearing presentation of January 1999 that the 
veteran should be entitled to a new PTSD examination in that 
it is feasible that the veterans PTSD has gotten worse 
since his last mental status examination, the Board finds 
that this contention is not supported by more recent 
treatment and/or hospitalizations.  In addition, the Board 
finds that when the veteran most recently indicated that it 
wasnt fun where he was mentally, it implies that he 
recognized some improvement as a result of his participation 
in the treatment program that ended in October 1996.  In 
assessing this record, the Board finds that the GAF score of 
60 that was provided by the March 1996 VA PTSD examiner more 
closely approximates the level of disability the veteran was 
experiencing at that time.  This examination report plainly 
integrated the history of the disability with current 
findings to arrive at a comprehensive portrait of the 
service-connected disability.  Thereafter, the record reveals 
that the veteran regularly participated in the ATU program 
until its conclusion, and the Board observes that PTSD was 
not included in the last diagnosis recorded during the 
program in July 1996.  Moreover, the veteran most recently 
testified that he was living with his family in a rented 
house, and that he had not received additional relevant care 
since his discharge from the ATU program.

Under the old and the new criteria, the Board finds 
that the symptoms and the level of social and industrial 
impairment of the veterans service-connected psychiatric 
disorder does not more nearly approximate the criteria for 
the next higher rating of 50 percent, i.e., considerable 
social and industrial impairment under 38 C.F.R. § 4.132, 
Diagnostic Code 9411, or occupational and social impairment, 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing effective work and social relationships under 
38 C.F.R. § 4.130, Diagnostic Code 9411.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.7. 

Clearly, the veterans service-connected psychiatric disorder 
does not meet the type of considerable occupational and/or 
social impairment warranted for a 50 percent rating, the 
severe occupational and/or social impairment warranted for a 
70 percent rating, or the total occupational and/or social 
impairment warranted for a 100 percent rating, under either 
the old or new criteria.  In reaching this conclusion, 
the Board notes the appellants actual work record, the most 
recent March 1996 VA PTSD medical opinion, the lack of 
relevant treatment subsequent to September 1996, and the 
apparent improvement in the veterans disability as evidenced 
by his own testimony in July 1997.  In addition, while it may 
be the appellants opinion that he is more severely disabled 
because of his PTSD, the veterans opinion is found to be of 
far less probative value than that of the VA clinician who 
conducted the PTSD examination in March 1996 and the lack of 
subsequent evidence of more significant disability.  

The Board also finds that a higher rating is not appropriate 
under 38 C.F.R. § 3.321(b).  The Board cannot conclude that 
the disability picture presented is so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with employment so as 
to prevent the use of the regular rating criteria.  38 C.F.R. 
§ 3.321(b).  The record currently reflects no recent 
hospitalizations, and any interference in employment in this 
case is not beyond the average impairment of earning capacity 
contemplated by the regular schedular criteria.  In summary, 
the regular schedular criteria are shown to provide adequate 
compensation in this case, and consequently, a higher rating 
on an extraschedular basis is not warranted.


ORDER

An evaluation in excess of 30 percent is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
